SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 Commission File Number 001-13343 NOTIFICATION OF LATE FILING (Check One):[_] Form 10-K[_] Form 11-K[_] Form 20-F[X] Form 10-Q [_] Form N-SAR For Period Ended:September 30, 2007 [_]Transition Report on Form 10-K [_]Transition Report on Form 20-F [_]Transition Report on Form 11-K [_]Transition Report on Form 10-Q [_]Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION AMS HEALTH SCIENCES, INC. Full name of registrant Former name if applicable 711 N.E. 39th Street Address of principal executive office (Street and number) Oklahoma City, Oklahoma 73105 City, state and zip code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [x] (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Registrant is in the process of preparing and reviewing the financial information of the Company.The process of compiling and disseminating the information required to be included in the From 10-QSB for the relevant fiscal quarter, as well as the completion of the required review of the Company’s financial information, could not be completed without incurring undue hardship and expense.The Registrant undertakes the responsibility to file such quarterly report no later than five days after its original date. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Robin L. Jacob, Chief Financial Officer 405 842-0131 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).[x] Yes [_] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earningsstatements to be included in the subject report or portion thereof?[] Yes[x] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SIGNATURE AMS HEALTH SCIENCES, INC. has authorized this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMS HEALTH SCIENCES, INC. (Registrant) Date: November 14, 2007 By:/s/ Robin L. Jacob Robin L. Jacob Chief Financial Officer
